Citation Nr: 9932541	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  96-35 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the character of the appellant's discharge from 
service for the period from August 15, 1986, to December 15, 
1989, is a bar to Department of Veterans Affairs (VA) 
benefits.

2.  Entitlement to a disability rating higher than 10 percent 
for post-traumatic stress disorder (PTSD), on appeal from the 
initial grant of service connection, to include entitlement 
to an extraschedular evaluation.

3.  Entitlement to an increased disability rating for 
residuals of a stab wound to the right knee with severed 
artery, currently evaluated as 10 percent disabling, to 
include entitlement to an extraschedular evaluation.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral temporomandibular joint (TMJ) disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from February 1968 
to February 1971 and from May 1971 to August 14, 1986, and 
from August 15, 1986, to December 15, 1989.  He received a 
bad conduct discharge in December 1989.  This appeal arises 
from an administrative decision of the Department of Veterans 
Affairs (VA) Atlanta, Georgia, regional office (RO) in 1991 
and from rating actions of the VARO in North Little Rock, 
Arkansas.  The North Little Rock RO has jurisdiction over the 
appellant's claims.

In connection with his claims for compensation, an 
administrative decision was made by the Atlanta RO in 1991 
regarding the appellant's entitlement to benefits.  His 
periods of service from February 1968 to February 1971 and 
from May 1971 to August 14, 1986, were considered honorable, 
and he is eligible for benefits based on those periods of 
service.  Due to the character of his discharge, the RO 
determined that he is not eligible for benefits based on his 
period of service from August 15, 1986, to December 15, 1989.  
38 C.F.R. § 3.12(b) and (d)(4) (1999).  He has appealed that 
determination.

The appellant has also appealed a June 1996 rating decision 
of the North Little Rock RO which, in pertinent part, found 
that the appellant had not submitted new and material 
evidence to reopen his claims for service connection for a 
bilateral temporomandibular joint (TMJ) disorder, tinnitus, 
hearing loss, hypertension, and a low back disorder; granted 
service connection for post-traumatic stress disorder (PTSD), 
with assignment of a 10 percent disability rating; and 
continued the 10 percent disability rating in effect for 
residuals of a stab wound to the right knee with severed 
artery.

The appellant's representative has raised the issues of 
entitlement to extraschedular disability ratings pursuant to 
38 C.F.R. § 3.321(b) for the service-connected PTSD and right 
knee disorder.  The RO has considered whether such ratings 
are appropriate in the supplemental statements of the case.  
The question of an extraschedular rating is a component of 
the appellant's claims for higher ratings.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 6-96.  
Therefore, the claims before the Board have been 
recharacterized as shown above in order to include this 
issue.

In March 1998, the Board remanded this case to provide the 
appellant a hearing before a Member of the Board in 
accordance with his request.  Such a hearing was held in May 
1999 before the undersigned, who is the Board Member making 
this decision and who was designated by the Chairman to 
conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
Supp. 1999).  

As noted in the Board's 1998 Remand, the appellant's 
testimony during his 1997 personal hearing can be construed 
as a request to reopen a claim for service connection for a 
bilateral eye disorder.  This issue has not been adjudicated 
by the RO, and it is not inextricably intertwined with the 
other issues before the Board.  See Parker v. Brown, 7 Vet. 
App. 116 (1994) (a claim is intertwined only if the RO would 
have to reexamine the merits of any denied claim which is 
pending on appeal before the Board under the pertinent law 
and regulations specifically applicable thereto).  Therefore, 
this issue is referred to the RO for appropriate action. 

The appellant's claims for higher ratings for PTSD and his 
right knee disorder, as well as the issues of whether new and 
material evidence has been submitted to reopen his claims for 
service connection for a low back disorder, a jaw condition, 
tinnitus, hearing loss, and hypertension are the subjects of 
the REMAND herein.


FINDINGS OF FACT

1.  The appellant had periods of active military service from 
February 14, 1968, to February 19, 1968; from February 20, 
1968, to February 19, 1971; from May 18, 1971, to 
February 17, 1975; from February 18, 1975, to August 14, 
1980; and from August 15, 1980, to August 14, 1986, and he 
was discharged from each of these periods of service under 
honorable conditions.

2.  The appellant had a period of active military service 
from August 15, 1986, to December 15, 1989, and he received a 
bad conduct discharge from this period of service as a result 
of court-martial sentence.

3.  During the appellant's period of service between 
August 15, 1986, and December 15, 1989, he was charged with 
and found guilty of two counts of unlawful carnal knowledge 
with a child under age sixteen and one count of indecent 
liberties with a child under age sixteen.  He was sentenced 
to five years confinement.

4.  There is no evidence showing that the appellant was 
insane at the time of the offenses that resulted in his 
discharge by general court-martial.


CONCLUSION OF LAW

The appellant's bad conduct discharge for the period of 
service between August 15, 1986, and December 15, 1989, as a 
result of court-martial sentence constitutes a bar to VA 
benefits.  38 U.S.C.A. § 5303 (West 1991); 38 C.F.R. 
§§ 3.12(b) and (c)(2) and 3.13 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant had periods of active military service from 
February 14, 1968, to February 19, 1968; from February 20, 
1968, to February 19, 1971; from May 18, 1971, to 
February 17, 1975; from February 18, 1975, to August 14, 
1980; and from August 15, 1980, to August 14, 1986.  He was 
discharged from each of these periods of service under 
honorable conditions.  He then had a period of active 
military service from August 15, 1986, to December 15, 1989, 
for which he received a bad conduct discharge.

The appellant's service records showed that he submitted an 
application for retirement in September 1987, which was 
approved effective May 31, 1988.  However, a memorandum dated 
August 9, 1988, indicated that he was recalled to active 
duty.  In October 1988, a court-martial panel sentenced the 
appellant to five years confinement and a bad conduct 
discharge based on guilty findings of one count of taking 
indecent liberties with a child under the age of sixteen 
between January 1, 1986, and July 15, 1986, and of two counts 
of having carnal knowledge of a child under the age of 
sixteen between November 25, 1987, and December 31, 1987, and 
between January 1, 1988, and January 3, 1988.  The 
appellant's sentence and the prior findings were affirmed by 
the United States Army Court of Military Review in April 
1989, and the United States Court of Military Appeals denied 
the appellant's petition for review of this decision in 
September 1989.  

In 1990, the appellant filed claims for compensation.  A 
December 1990 administrative decision found that the 
appellant was not eligible for VA benefits based on the 
character of his discharge.  However, a September 1991 
administrative decision determined that the appellant 
received conditional discharges from each period of service 
prior to August 15, 1986, and those periods of service were 
considered honorable.  The period of service between 
August 15, 1986, and December 15, 1989, was found to be 
dishonorable and a bar to benefits.  In his notice of 
disagreement in July 1992, the appellant argued, in essence, 
that he was entitled to benefits for all disabilities 
incurred between 1968 and 1989.

In March 1997, the appellant had a personal hearing.  He 
testified that it was his intention to retire in 1988 and 
that he had in fact done so in May 1988.  After he retired, 
he was recalled to active duty and court-martialed.  He 
stated that until his retirement in 1988, he had had no 
problems, and there were no charges pending when he retired.  
He contended that his service until he retired was honorable.  
He argued that he did not commit the acts of which he was 
convicted. 

In the substantive appeal concerning the appellant's 
discharge from service, his attorney argued that he had 
received a Good Conduct Medal for the period of service 
between August 1986 and December 1989 and that this indicated 
good and meritorious conduct.  His attorney stated that but 
for a "couple minor sexual misconduct" [sic] committed off 
base and having no bearing on the appellant's military duties 
or performance of service, he would have received an 
honorable discharge.  He stated that a "couple of small 
mistakes" did not warrant a finding that the appellant's 
service was anything other than honorable.  The appellant's 
attorney argued that he was "singled out for prosecution" 
and raised concerns over the military's jurisdiction to 
prosecute the offenses since they had "nothing to do with 
[the appellant's] military service."  His attorney argued 
that although VA could not change the character of the 
appellant's discharge, that VA had to weigh the evidence in 
determining whether his service was honorable.  In a June 
1997 statement, the appellant's attorney argued that the 
totality of the circumstances indicated that "a miscarriage 
of justice may well have occurred" and that the RO had 
failed to consider the credibility of the appellant's 
testimony. 

In May 1999, the appellant had a hearing before a Member of 
the Board.  With respect to the circumstances surrounding the 
inservice charges of sexual misconduct, the appellant 
testified that he did not remember doing these things and 
that he was having serious problems with alcohol at that 
time.  He was also having "family problems."  His attorney 
argued that the charge was "carnal knowledge," which was a 
serious offense, but not "of the level like a rape or 
something."  The appellant stated that the conduct occurred 
after he had already retired, and he stated that there was 
pressure on individuals to pursue the charges against him.  
He stated that his supervisors were told that they could not 
testify on his behalf.  He stated that he was not allowed to 
present any witnesses as to the emotional problems he was 
having or that he had had twenty years of good service.  He 
stated that nothing occurred during the final three-year 
period of service that affected his military duties, and his 
attorney emphasized that the misconduct occurred off base.


II.  Legal Analysis

A discharge or release from service under specified 
conditions is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. § 
3.12(b) (1999).  Benefits are not payable where the claimant 
was discharged or released by reason of the sentence of a 
general court-martial.  38 C.F.R. § 3.12(c)(2) (1999); see 
also 38 U.S.C.A. § 5303 (West 1991).  

The appellant had periods of active military service from 
February 14, 1968, to February 19, 1968; from February 20, 
1968, to February 19, 1971; from May 18, 1971, to 
February 17, 1975; from February 18, 1975, to August 14, 
1980; from August 15, 1980, to August 14, 1986; and from 
August 15, 1986, to December 15, 1989.  Upon discharge from 
service in February 1971 and August 1980, he was eligible for 
complete separation.  Upon discharge from service in February 
1968, February 1975, and August 1986, he was not eligible for 
complete separation.  The initial issue addressed by the RO 
was whether the appellant's entire period of active service 
must be viewed as one, unbroken period for purposes of 
determining the character of his discharge, or whether the 
period from August 15, 1986, to December 15, 1989, can be 
viewed separately.  

A discharge to reenlist is a conditional discharge if (1) it 
was issued during World War I or II, the Korean Conflict, or 
the Vietnam Era, prior to the date the person was eligible 
for discharge under the point or length of service system, or 
under any other criteria in effect, or (2) it was issued 
during peacetime service prior to the date the person was 
eligible for an unconditional discharge.  38 C.F.R. § 3.13(a) 
(1999); see also 38 U.S.C.A. § 101(18) (West 1991).  Except 
as provided in 38 C.F.R. § 3.13(c), the entire period of 
service constitutes one period of service and entitlement 
will be determined by the character of the final termination 
of such period of service.  38 C.F.R. § 3.13(b) (1999).  

Despite the fact that no unconditional discharge may have 
been issued, a person shall be considered to have been 
unconditionally discharged or released from active military, 
naval, or air service when (1) the person served in the 
active military, naval, or air service for the period of time 
the person was obligated to serve at the time of entry into 
service; (2) the person was not discharged or released from 
such period at the time of completing that period of 
obligation due to an intervening enlistment or reenlistment; 
and (3) the person would have been eligible for a discharge 
or release under conditions other than dishonorable at that 
time except for the intervening enlistment or reenlistment.  
38 C.F.R. § 3.13(c) (1999).

In the present case, it appears that the RO was correct in 
determining that the appellant's discharge from each period 
of service between February 19, 1968, and August 14, 1986, 
constituted "conditional" discharges, although the original 
periods of enlistment are not shown by the record.  Thus, the 
appellant's period of service is not viewed, for VA purposes, 
as one, single period, and the character of the final 
termination of service does not render him ineligible for 
benefits based on disease or injury incurred during the prior 
periods of service.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.13 
(1999).

The appellant's attorney has argued that his misconduct 
during service constituted "minor" offenses and amounted to 
no more than a "couple of mistakes."  It appears that the 
attorney is arguing that the appellant's discharge was due to 
a minor offense and should not be considered willful and 
persistent misconduct since his service was otherwise honest, 
faithful, and meritorious.  See 38 C.F.R. § 3.12(d)(4) 
(1999).  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) has defined minor offenses as the type of offenses 
that would not interfere with the appellant's military duties 
or preclude their performance.  Stringham v. Brown, 8 Vet. 
App. 445, 448 (1995); Cropper v. Brown, 6 Vet. App. 450, 452 
(1994).  This is the argument of the appellant's attorney.  

However, the "minor offense" exception is not applicable in 
the present case.  The regulations clearly state that 
discharge by reason of sentence of a general court-martial, 
which is the case here, is a bar to benefits unless the 
appellant was insane at the time he committed the offenses.  
There are no other exceptions to this particular rule.  In 
other words, since the appellant did not receive a bad 
conduct discharge due to persistent and willful misconduct, 
the provisions of 38 C.F.R. § 3.12(d)(4) are not those on 
which the bar to benefits is based.

Moreover, the Board concludes that the appellant's offenses 
were a very serious matter.  It must be pointed out that he 
was found guilty of more than one instance of sexual 
misconduct with more than one child under the age of sixteen.  
Contrary to his current assertion that the offenses occurred 
after his retirement from service, the military records 
showed that he was found guilty of sexual misconduct that 
occurred on three separate occasions between January 1986 and 
January 1988, well before his retirement from service.  The 
fact that the incidents occurred off base or did not affect 
performance of his military duties is irrelevant.  

As explanation for these incidents, the appellant testified 
that he had problems with alcohol and was having marital 
difficulties.  There is no evidence in his service records to 
substantiate that alcohol usage factored into these offenses.  
There is also no evidence showing that he was unable to seek 
treatment for his alcohol abuse or that he was unable to 
control his actions.  Finally, there is no evidence of record 
that the appellant was insane at the time he committed the 
crimes noted above, and it has not been contended that he was 
insane when these criminal acts were committed.  The service 
medical records contain no finding or diagnosis of insanity 
or of any acquired psychiatric disorder.  The burden is on 
the appellant to submit competent medical evidence that he 
was insane at the time of his offenses.  Stringham, 8 Vet. 
App. at 449 (citation omitted).

As for the allegation that the appellant was singled out for 
prosecution, there is no evidence to substantiate this claim.  
With respect to the argument that the military did not have 
the jurisdiction to prosecute the offenses or that there was 
a "miscarriage of justice," the Board has no jurisdiction 
over such claims.  Furthermore, the appellant's sentence and 
the guilty findings were affirmed by the United States Army 
Court of Military Review, and the United States Court of 
Military Appeals denied the appellant's petition for review 
of this decision.  

Accordingly, for the reasons and bases given above, the Board 
concludes that the character of the appellant's discharge 
from service is a bar to VA benefits.



ORDER

The character of the appellant's discharge for the period 
from August 15, 1986, to December 15, 1989, is a bar to 
receipt of Department of Veterans Affairs (VA) benefits based 
on that period of service.


REMAND

Additional evidentiary development and due process are needed 
prior to further disposition of the appellant's claims for 
higher ratings for PTSD and his right knee disorder and the 
issues of whether new and material evidence has been 
submitted to reopen his claims for service connection for a 
low back disorder, a jaw condition, tinnitus, hearing loss, 
and hypertension.

A.  Claims for higher ratings

It appears that the appellant's complete VA treatment records 
have not been associated with the claims file.  VA records 
are considered part of the record on appeal since they are 
within VA's constructive possession, and these records must 
be considered in deciding the appellant's claims.  See Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  The appellant 
referenced receiving VA treatment for his PTSD and right knee 
condition at his personal hearings.  The only VA treatment 
records associated with the file were submitted by the 
appellant and are dated from 1998 to 1999.  The RO must 
obtain all of his VA treatment records.

1.  Right knee

VA regulations require that a physical examination be 
conducted when evidence indicates that there has been a 
material change in a disability or where it is necessary to 
determine the current severity of a disability.  38 C.F.R. 
§ 3.327(a) (1999).  The appellant has not been provided a VA 
examination for his right knee disorder since 1995.  He 
testified in 1999 that this disorder had worsened, and that 
he now has instability of the knee and requires a cane for 
assistance ambulating.  Based on his testimony, it is 
necessary to provide him a VA examination to evaluate the 
current severity of his right knee disorder, since the prior 
examination in 1995 showed that he had essentially normal 
knee function.  See Snuffer v. Gober, 10 Vet. App. 400, 402-
403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 
(1995) ("where the record does not adequately reveal the 
current state of the claimant's disability and the claim is 
well grounded, the fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination"). 

2.  PTSD

The appellant disagreed with the original disability rating 
assigned for his PTSD.  There is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate Statement of the Case.  Id. at 126 and 132.  With 
an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The RO should issue a Supplemental Statement of the Case to 
the appellant that correctly identifies the issue on appeal.  
In accordance with Fenderson, the RO should review the 
evidence of record at the time of the June 1996 rating 
decision that was considered in assigning the original 
disability rating for the appellant's PTSD, then consider all 
the evidence of record to determine whether the facts show 
that he was entitled to a higher disability rating for this 
condition at any period of time since his original claim.  

B.  Claims to reopen

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

In a July 1997 statement from the appellant's attorney, it 
was argued that the RO's denial of service connection was 
"clearly erroneous."  The appellant's attorney has argued 
that the claimed disabilities were "manifested" prior to 
his period of dishonorable service.  In a statement received 
in February 1997, the appellant's attorney argued that the 
claimed conditions arose during the appellant's "last 
credibility [sic] presumptive period." 

It appears from the attorney's statements that he is arguing 
that there was clear and unmistakable error (CUE) in the 
February 1993 rating decision that denied service connection 
for a low back condition, a jaw condition, tinnitus, hearing 
loss, and hypertension, in that the RO failed to consider 
entitlement under the regulations governing presumptive 
service connection.  The issues that were addressed by the RO 
were whether new and material evidence had been submitted to 
reopen these claims.  It would be prejudicial for the 
appellant if the Board were to proceed to decide that 
question at this point, since the claim for CUE is related to 
the claims to reopen because if it is found that there was 
clear and unmistakable error in the 1993 rating decision 
denying any of these claims, new and material evidence would 
not have to be submitted to reopen the claim.  The CUE issue, 
if resolved favorably, could have a significant effect on the 
new and material issues on appeal.  See Parker v. Brown, 
7 Vet. App. 116 (1994) (a claim is intertwined only if the RO 
would have to reexamine the merits of any denied claim which 
is pending on appeal before the Board under the pertinent law 
and regulations specifically applicable thereto).  Therefore, 
this issue must be adjudicated prior to appellate disposition 
of the appellant's claims to reopen that are on appeal.  If 
the determination is adverse to the appellant, he must be 
given an opportunity to perfect an appeal through filing a 
timely and adequate notice of disagreement and, following 
issuance of a statement of the case, a timely and adequate 
substantive appeal.

1.  Back condition

Where a claimant has filed an application to reopen a claim 
and VA has notice of the existence of evidence that may be 
sufficient to reopen the claim, or, in the alternative, which 
may well-ground the claim, VA has a duty to inform the 
appellant of the necessity to submit that evidence to 
complete his application for benefits.  See Graves v. Brown, 
8 Vet. App. 522, 525 (1996); Robinette v. Brown, 8 Vet. App. 
69 (1995); 38 U.S.C.A. § 5103(a) (West 1991).  

The appellant testified that he discussed his inservice back 
injuries with Drs. Mitchell and Johnson, who felt that his 
current back condition had been there for a long time and was 
related to trauma.  It is unknown whether his treatment 
records from these physicians will provide information 
sufficient to reopen the appellant's claim, but the RO must 
give the appellant an opportunity to submit the reported 
private treatment records.  He should be informed of the need 
to obtain written statements from any medical professionals 
he maintains have told him that his back condition is related 
to service.  It is his ultimate responsibility to submit 
evidence in support of his claim.  38 C.F.R. § 3.159(c) 
(1999).  See also 38 U.S.C.A. § 5103(a) (West 1991). 

2.  Jaw condition

The appellant maintains that he incurred a jaw injury during 
his service in Vietnam in January 1968.  However, his service 
medical records for his periods of service between February 
1968 and February 1971 have not been obtained.  The appellant 
has stated that he had surgery on his jaw during that time 
period, as well as additional oral surgery sometime between 
1973 and 1975 while stationed at either Fort Hood or Fort 
Lewis.  Any additional service medical records may be 
relevant to the appellant's claim, and an attempt to obtain 
additional service medical records from all appropriate 
sources is therefore warranted.

Accordingly, these claims are REMANDED for the following:

1.  Request the appellant's service 
medical records for his periods of 
service between February 1968 and 
February 1971 from all appropriate 
sources, to include, but not limited to, 
the National Personnel Records Center.  
Efforts to obtain these records should 
also include contacting the Darnell Army 
Hospital at Fort Hood, Texas, and the 
medical facility at Fort Lewis, 
Washington, directly for any records for 
the appellant from 1973 to 1975.  
Associate all requests and records 
received with the claims file. 

2.  Obtain and associate with the claims 
file the appellant's complete medical 
records for all hospitalization and 
outpatient treatment from 1991 to the 
present from the VA Medical Center in 
Little Rock. 

3.  Tell the appellant of the importance 
of submitting his treatment records from 
any private providers who have treated 
him for his back condition since his 
discharge from service, to include Drs. 
Johnson and Mitchell and hospitalization 
records from the 1995 surgery at 
Southwest Hospital.  Point out that 
actual treatment records, as opposed to 
summaries, are requested. 

Also, tell the appellant that he should 
obtain written statements from any 
physician that he maintains has told him 
that his back condition is related to his 
military service.  The medical rationale, 
as well as a discussion of the medical 
records on which the opinions are based, 
should be provided.  Provide him an 
opportunity to obtain this evidence and 
submit it in keeping with his ultimate 
responsibility to furnish evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1999).

4.  After obtaining the appellant's VA 
treatment records, schedule him for a VA 
physical examination to evaluate his 
right knee disorder.  The claims folder 
and a copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner is asked to 
indicate in the examination report that 
he or she has reviewed the claims file.  

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the appellant's service-
connected right knee condition, including 
range of motion testing.  All ranges of 
motion should be reported in degrees.  
The examiner should indicate whether 
there is any instability or subluxation 
of the knee.  Any limitation of motion or 
functional limitation of the right knee 
that is attributable to the service-
connected condition should be identified.  
The examiner is asked to render an 
opinion as to whether the appellant has 
any bone/joint abnormalities, including 
traumatic arthritis, of the right knee, 
and, if so, whether the current 
bone/joint abnormality is part of his 
service-connected disorder of residuals 
of stab wound with severed artery.

5.  After obtaining the appellant's VA 
treatment records, schedule him for a VA 
psychiatric examination.  It is very 
important that the examiner be provided 
an opportunity to review the claims 
folder and a copy of this remand prior to 
the examination.  The examiner should 
indicate in the reports that the claims 
file was reviewed.  The examiner must 
provide a complete rationale for all 
conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the appellant's service-
connected PTSD.  It is requested that a 
Global Assessment of Functioning (GAF) 
score be assigned consistent with the 
American Psychiatric Association:  
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV), including an explanation of what the 
assigned code means. 

6.  Following completion of the above, 
review the claims folder and ensure that 
the examination reports include fully 
detailed descriptions of all opinions 
requested.  If any report does not, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999).

7.  Adjudicate the claim of clear and 
unmistakable error in the February 1993 
rating decision that denied service 
connection for a low back condition, a 
jaw condition, tinnitus, hearing loss, 
and hypertension, to include the argument 
concerning the failure to apply 
regulations relating to presumptive 
service connection.  Notify the appellant 
and his attorney of the determination, 
and provide an appropriate period of time 
for the submission of a notice of 
disagreement should the determination be 
adverse to the appellant.  If the 
appellant files a timely and adequate 
notice of disagreement with respect to 
the claim of clear and unmistakable 
error, provide him and his attorney a 
statement of the case, and notify them or 
the time limit within which an adequate 
substantive appeal must be filed in order 
to assure appellate review of this issue.

8.  After completion of the above, 
readjudicate the appellant's claims for 
higher ratings for PTSD and his right 
knee disorder and whether new and 
material evidence has been submitted to 
reopen his claims for service connection 
for a low back disorder, a jaw condition, 
tinnitus, hearing loss, and hypertension, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  See 38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).

In readjudicating the appellant's claims, 
the RO should:  

(a) consider whether the appellant has 
degenerative disease or traumatic 
arthritis of the right knee that is 
part of his service-connected knee 
disorder, and, if so, whether a 
separate evaluation for arthritis is 
warranted.  See VAOPCGPREC 23-97.  

(b) review the evidence of record at the 
time of the June 1996 rating decision 
that was considered in assigning the 
original disability rating for the 
appellant's PTSD, then consider all 
the evidence of record to determine 
whether the facts show that he was 
entitled to a higher disability rating 
for this condition at any period of 
time since his original claim.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  

(c) consider whether the appellant was 
entitled to a disability rating higher 
than 10 percent for PTSD prior to 
November 7, 1996, according to the 
rating criteria in effect prior to 
November 1996; and (2) whether either 
the new or the old version of the 
rating criteria for psychiatric 
disorders is more favorable to his 
claim for a disability rating higher 
than 10 percent from November 7, 1996.  
See VAOPGCPREC 11-97; Rhodan v. West, 
12 Vet. App. 55 (1998).  If the result 
is the same under either criteria, the 
RO should apply the revised criteria 
from November 7, 1996.

(d) consider whether the appellant is 
entitled to an extraschedular 
disability rating pursuant to 
38 C.F.R. § 3.321(b) for his service-
connected PTSD or right knee disorder.

If any benefit sought on appeal remains 
denied, provide the appellant and his 
representative a supplemental statement 
of the case.  The SSOC must correctly 
identify the PTSD issue as on appeal from 
the initial grant of service connection.  
Allow an appropriate period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purposes of this REMAND are to obtain additional 
information and fulfill due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals






